DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Status
Claims 1-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated May 11, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.
Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Bourbonnais et al. (Pub. No. US 2005/0149584) teaches archiving data in one or more data sources store data. A first data mover moves a first subset of data from the one or more data sources to a first federated archive in accordance with a first set of rules. A query is processed to retrieve a second subset of data, and a portion of the second subset of data is retrieved from the first federated archive. The processing of 
ii)	Lai et al. (Pat. No. US 8,280,853) teaches tracking statistics at the subfile level and transparently placing or migrating inactive or less active blocks of data to other storage devices. Embodiments may provide mechanisms to track statistics at the subfile level of files including, but not limited to, database files, and to transparently place or migrate inactive or less active blocks of data of the files from higher-performing, typically more expensive, storage to lower-performing, typically less expensive, storage, while placing or migrating active blocks of data of the files to higher-performing storage, based on the subfile-level statistics rather than on file-level timestamps. In some embodiments, knowledge of file structure (e.g., database file structure), for example knowledge of database partitions with header blocks and data blocks in databases using data partitioning, may be used to separate more active and less active blocks of data of files onto storage with different performance and/or other characteristics.

iii)	Berkhin et al. (Pub. No. US 2008/0021859) teaches storing a plurality of objects in a plurality of storage options. An importance index is generated for each of the plurality of objects with reference to importance data associated with each object. At least a portion of the importance data represents relevance of the associated object relative to a population of users interacting with the plurality of objects. Each of the objects is stored in a selected one of the storage options with reference to the corresponding importance index and a hierarchy of the storage options. The hierarchy of storage options represents at least partial ordering of the storage options with reference to economic costs and efficiency of retrieval.
Andersen (Pat. No. US 10,037,271) teaches a database system may include a memory device that includes a least a portion to serve as a buffer cache and an array of persistent storage devices configured to store data of a database. The database system may monitor a frequency of data value associated with a first portion of data of the database stored in the buffer cache. The database system may maintain the first portion of data in the buffer cache in response to the frequency of data value associated with the first portion of data being greater than a frequency of data value associated with at least a portion of the data of the database stored in the array of persistent storage devices.
v)	Natanzon (Pat. No. US 9,275,063) teaches data replication comprising based on metadata, creating a mapping of pending IO to a logical storage medium and changing a mapping of the logical storage medium to tiered storage mediums to optimize the pending IO to the logical storage medium to enable data protection of a backup site to keep pace with the data transactions of a production site, without slowing down the production site. Changes in the journal may be used to determine the locations of the I/O to be applied to the replication site. A map of the locations to be read or written may be generated. The knowledge of the read and write information may be used to move the corresponding IO to a higher tier or more quickly accessible type of storage. In other embodiments, the knowledge of read and writes may also be used to move colder or less accessed data to slower storage tiers. Based on the lag in the journal, the replication engine may notify the storage of the IO pattern for a given period of time, such as an hour, to provide near optimal storage tiering.
Baderdinni et al. (Pub. No. US 2013/0013850) teaches determining a heat index for a block of data, such as an extent, for storage tiering. Weighted scores are used for read and write operations, since solid state devices operate better with read operations than write operations. The heat index associated with each extent is a function of a base score, rather than an absolute value. The base score is determined by adding the number of extents in a hot tier plus the access score, divided by the number of extents in the hot tier. In this fashion, the base score measures the weighted I/O activity relative to the size of the hot tier.
vii)	Alatorre et al. (Pub. No. US 2013/0151804) teaches a method for controlling the allocation of data to one of a plurality of storage units of a storage system, the method comprising: accessing a source storage unit comprising the data; gathering file system level (FS-level) metadata from the source storage unit; analyzing the gathered FS-level metadata for determining if the data should be moved to one of the other storage units, said other storage unit acting as a destination storage unit; and in case the data should be moved, displaying an indication of the destination storage unit and/or automatically moving the data to the determined destination storage unit.
viii)	Sela et al. (Pat. No. US 10,360,192) teaches a SQL database tool maps database objects to storage addresses. The SQL database translates SQL requests to I/O requests on specific extents of OS files. A data structure maps the OS file extents to database objects. Using this mapping, I/O requests on files can be correlated to their relevant database objects, providing analysis of I/O activity and I/O wait time for 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the latest set of claims filed on 30 June 2020, in light of the Specification, the prosecution history of the instant application and its parent application No. 13/826,075 (now Pat. No. US 9,910,861), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 11.
Other claims are also allowed based on their dependencies on claims 1, and 11 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                          May 22, 2021